                        3:20-cv-03200-SEM-TSH # 18             Page 1 of 2
                                                                                                        E-FILED
                                                                       Monday, 22 March, 2021 03:47:39 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

DEBORAH LAUFER, Individually,            :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :              Case No. 3:20-cv-03200-SEM-TSH
                                         :
LODGING ENTERPRISES OF                   :
SPRINGFIELD, LLC d/b/a COMFORT           :
SUITES SPRINGFIELD, a Domestic Limited :
Liability Company,                       :
                                         :
             Defendant.                  :
_______________________________________/

                        NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff, by and through undersigned counsel, hereby files this Notice of Supplemental

Authority.

       On March 22, 2021, a United States Magistrate Judge the Western District of New York

denied motions to dismiss in Laufer v. Drashti Batavia, LLC, 1:20-cv-407-LJV-MJR, DE 51 (W.D.

N.Y. 3/22/21), Exhibit A attached hereto, and Laufer v. Jamestown Hotel, LLC, 1:20-cv-37-LJV-

MJR, DE 38 (W.D. N.Y. 3/22/21), Exhibit B attached hereto. The court cited Havens Realty Corp.

v. Coleman, 455 U.S. 363 (1998), PGA Tour, Inc. v. Martin, 532 U.S. 661 (2001), Spokeo, Inc. v.

Robins, 136 S.Ct. 1540 (2016), Carello v. Aurora Policeman Credit Union, 930 F.3d 830 (7th Cir.

2019) and Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), in concluding that

a plaintiff suffers injury for reviewing a discriminatory online reservations system and no intent to

book a room is required. The court noted the minority opinions which held to the contrary and

disagreed, instead joining the majority of district courts which likewise declined to impose this

requirement.
                        3:20-cv-03200-SEM-TSH # 18             Page 2 of 2




       The court also rejected the argument that the third party online reservations system providers

are indispensable parties.

                                                      Respectfully submitted,

                                                      By: /s/ Kimberly A. Corkill, Esq.

                                                      Kimberly A. Corkill, Of Counsel
                                                      Thomas B. Bacon, P.A.
                                                      7 N. Coyle Street
                                                      Pensacola, FL 32502
                                                      ph. 850-375-3475
                                                      fx 877-828-4446
                                                      kimberlyatlaw@gmail.com
                                                      Florida Bar Id. No. 84942

                                                      Thomas B. Bacon, Esq.
                                                      Thomas B. Bacon, P.A.
                                                      644 North Mc Donald St.
                                                      Mt. Dora, FL 32757
                                                      ph. (850)375-3475
                                                      kimberlyatlaw@gmail.com
                                                      Florida Bar. Id. No. 139262


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via the Court's
electronic filing system upon all parties of record this March 22, 2021.

                                              /s/Kimberly A. Corkill
                                              Kimberly A. Corkill, Esq.
